File No . 33-43845 811-3700 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 71 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 71 [X] (Check appropriate box or boxes.) The Dreyfus/Laurel Tax-Free Municipal Funds (Exact Name of Registrant as Specified in Charter) c/o The Dreyfus Corporation 200 Park Avenue, New York, New York 10166 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code: (212) 922-6000 John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box) immediately upon filing pursuant to paragraph (b) X on November 1, 2014 pursuant to paragraph (b) days after filing pursuant to paragraph (a)(1) on (date) pursuant to paragraph (a)(1) days after filing pursuant to paragraph (a)(2) on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Dreyfus BASIC New York Municipal Money Market Fund Prospectus November 1, 2014 Ticker Symbol: DNIXX As with all mutual funds, the Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Contents Fund Summary Fund Summary 1 Fund Details Goal and Approach 4 Investment Risks 4 Management 5 Shareholder Guide Buying and Selling Shares 7 General Policies 8 Distributions and Taxes 9 Services for Fund Investors 10 Financial Highlights 12 For More Information See back cover. Fund Summary Investment Objective The fund seeks to provide a high level of current income exempt from federal, New York state and New York city income taxes to the extent consistent with the preservation of capital and the maintenance of liquidity. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the fund. Shareholder Fees * (charged if your account balance is less than $50,000) Exchange fee $5.00 Account closeout fee $5.00 Wire and Dreyfus TeleTransfer redemption fee $5.00 Checkwriting charge $2.00 Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees 0.45% Other expenses 0.01% Total annual fund operating expenses 0.46% Fee waiver and/or expense reimbursement ** (0.01)% Total annual fund operating expenses (after fee waiver and/or expense reimbursement) 0.45% * Shareholder transaction fees are not charged if you have been a fund shareholder since December 8, 1995. ** The Dreyfus Corporation has agreed to pay all of the fund's expenses, except management fees and certain other expenses, including the fees and expenses of the non-interested board members and their counsel. The Dreyfus Corporation has agreed to reduce its fees in an amount equal to the fund's allocable portion of the fees and expenses of the non-interested board members and their counsel (in the amount of 0.01% for the past fiscal year). Example The Example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the fund's operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years $46 $144 $252 $567 Principal Investment Strategy As a money market fund, the fund is subject to the maturity, quality, liquidity and diversification requirements of Rule 2a-7 under the Investment Company Act of 1940, as amended, which are designed to help money market funds maintain a stable share price of $1.00. To pursue its goal, the fund normally invests substantially all of its net assets in short-term, high quality municipal obligations that provide income exempt from federal, New York state and New York city income taxes. The fund also may invest in high quality, short-term structured notes, which are derivative instruments whose value is tied to underlying municipal obligations. Although the fund seeks to provide income exempt from federal, New York state and New York city income taxes, income from some of the fund's holdings may be subject to the federal alternative minimum tax. In addition, the fund may invest temporarily in high quality, taxable money market instruments and/or municipal obligations that pay income exempt only from federal income taxes, including when the portfolio manager believes acceptable New York state or New York city municipal obligations are not available for investment. 1 Principal Risks An investment in the fund is not a bank deposit. It is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. The fund's yield will fluctuate as the short-term securities in its portfolio mature and the proceeds are reinvested in securities with different interest rates. Additionally, while the fund has maintained a constant share price since inception, and will continue to try to do so, neither The Dreyfus Corporation nor its affiliates are required to make a capital infusion, enter into a capital support agreement or take other actions to prevent the fund's share price from falling below $1.00. The following are the principal risks that could reduce the fund's income level and/or share price: · Interest rate risk. This risk refers to the decline in the prices of fixed-income securities that may accompany a rise in the overall level of interest rates. A sharp and unexpected rise in interest rates could cause a money market fund's share price to drop below a dollar. A low interest rate environment may prevent the fund from providing a positive yield or paying fund expenses out of fund assets and could impair the fund's ability to maintain a stable net asset value. · Credit risk. Failure of an issuer to make timely interest or principal payments, or a decline or perception of a decline in the credit quality of a security, can cause the security's price to fall. Although the fund invests only in high quality debt securities, any of the fund's holdings could have its credit rating downgraded or could default. The credit quality and prices of the securities held by the fund can change rapidly in certain market environments, and the default or a significant price decline of a single holding could impair the fund's ability to maintain a stable net asset value. · Liquidity risk. When there is little or no active trading market for specific types of securities, it can become more difficult to sell the securities in a timely manner at or near their perceived value. In such a market, the value of such securities may fall dramatically, potentially impairing the fund's ability to maintain a stable net asset value, even during periods of declining interest rates. Also, during such periods, redemptions by a few large investors in the fund may impair the fund's ability to maintain a stable net asset value and remaining fund shareholders. · Regulatory risk . The Securities and Exchange Commission has adopted amendments to the rules governing money market funds that may change the way that the fund, and similar money market funds, operate. Under the amended rules, as of October 14, 2016, the share price of money market funds that will be designated as "institutional prime" or "institutional municipal" type money funds would fluctuate and, as a result, shares of those funds when sold may be worth more or less than their original purchase price. In addition, as of October 14, 2016, all prime and all municipal money market funds become subject to a regime of liquidity fees imposed upon the sale of their shares or the temporary suspension of redemptions, in each case triggered (and subject to board determination) by the percentage of a fund's Weekly Liquid Assets falling below certain minimums as defined in amended Rule 2a-7. The amendments impose additional regulatory and reporting requirements on all money market funds, which generally are expected to be implemented by the funds by April 14, 2016. As a result of the amendments, additional expenses may be incurred by the fund. · Municipal securities risk . The amount of public information available about municipal securities is generally less than that for corporate equities or bonds. Special factors, such as legislative changes, and state and local economic and business developments, may adversely affect the yield and/or value of the fund's investments in municipal securities. Other factors include the general conditions of the municipal securities market, the size of the particular offering, the maturity of the obligation and the rating of the issue. · State-specific risk . The fund is subject to the risk that New York's economy, and the revenues underlying its municipal obligations, may decline. Investing primarily in a single state makes the fund more sensitive to risks specific to the state and may magnify other risks. · Tax risk . To be tax-exempt, municipal obligations generally must meet certain regulatory requirements. If any such municipal obligation fails to meet these regulatory requirements, the interest received by the fund from its investment in such obligations and distributed to fund shareholders will be taxable. · Structured notes risk . Structured notes, a type of derivative instrument, can be volatile, and the possibility of default by the financial institution or counterparty may be greater for these instruments than for other types of money market instruments. Structured notes typically are purchased in privately negotiated transactions from financial institutions and, thus, an active trading market for such instruments may not exist. · Non-diversification risk . The fund is non-diversified, which means that the fund may invest a relatively high percentage of its assets in a limited number of issuers. Therefore, the fund's performance may be more vulnerable to changes in the market value of a single issuer or group of issuers and more susceptible to risks associated with a single economic, political or regulatory occurrence than a diversified fund. 2 Performance The following bar chart and table provide some indication of the risks of investing in the fund. The bar chart shows changes in the performance of the fund's shares from year to year. The table shows the average annual total returns of the fund's shares over time. The fund's past performance is not necessarily an indication of how the fund will perform in the future. More recent performance information may be available at www.dreyfus.com . Year-by-Year Total Returns as of 12/31 each year (%) Best Quarter Q3, 2007: 0.83% Worst Quarter Q4, 2013: 0.00% The fund's year-to-date total return as of September 30, 2014 was 0.00%. Average Annual Total Returns as of 12/31/13 1 Year 5 Years 10 Years 0.00% 0.08% 1.14% For the fund's current yield, call toll-free 1-800-DREYFUS (inside the U.S. only). Portfolio Management The fund's investment adviser is The Dreyfus Corporation (Dreyfus). Purchase and Sale of Fund Shares In general, the fund's minimum initial investment is $25,000 and the minimum subsequent investment is $100. You may sell (redeem) your shares on any business day by calling 1-800-DREYFUS (inside the U.S. only) or by visiting www.dreyfus.com . If you invested in the fund through a third party, such as a bank, broker-dealer or financial adviser, you may mail your request to sell shares to Dreyfus Institutional Department, P.O. Box 9882, Providence, Rhode Island 02940-8082. If you invested directly through the fund, you may mail your request to sell shares to Dreyfus Shareholder Services, P.O. Box 9879, Providence, Rhode Island 02940-8079. Tax Information The fund anticipates that virtually all dividends paid by the fund will be exempt from federal, New York state and New York city income taxes. However, for federal tax purposes, certain distributions, such as distributions of short-term capital gains, are taxable as ordinary income, while long-term capital gains are taxable as capital gains. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares through a broker-dealer or other financial intermediary (such as a bank), the fund and its related companies may pay the intermediary for the sale of fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the fund over another investment. Ask your salesperson or visit your financial intermediary's website for more information. 3 Fund Details Goal and Approach The fund seeks to provide a high level of current income exempt from federal, New York state and New York city income taxes, to the extent consistent with the preservation of capital and the maintenance of liquidity. This objective may be changed by the fund's board, upon 60 days' notice to shareholders. As a money market fund, the fund is subject to the maturity, quality, liquidity and diversification requirements of Rule 2a-7 under the Investment Company Act of 1940, as amended, which are designed to help money market funds maintain a stable share price of $1.00. To pursue its goal, the fund normally invests substantially all of its net assets in short-term, high quality municipal obligations that provide income exempt from federal, New York state and New York city income taxes. The fund also may invest in high quality, short-term structured notes, which are derivative instruments whose value is tied to underlying municipal obligations. While the fund generally invests solely in securities with the highest credit rating or the unrated equivalent as determined by Dreyfus, it may invest up to 3% of its assets in securities with the second-highest credit rating that mature in 45 days or less. The fund is required to hold at least 30% of its assets in cash, U.S. Treasury securities, certain other government securities with remaining maturities of 60 days or less, or securities that can readily be converted into cash within five business days. The maximum weighted average maturity of the fund's portfolio is 60 days and the maximum weighted average life to maturity of the fund's portfolio is 120 days. Although the fund seeks to provide income exempt from federal, New York state and New York city income taxes, income from some of the fund's holdings may be subject to the federal alternative minimum tax. In addition, the fund may invest temporarily in high quality, taxable money market instruments and/or municipal obligations that pay income exempt only from federal income taxes, including when the portfolio manager believes acceptable New York state or New York city municipal obligations are not available for investment. During such periods, the fund may not achieve its investment objective. In response to liquidity needs or unusual market conditions, the fund may hold all or a significant portion of its total assets in cash for temporary defensive purposes. This may result in a lower current yield and prevent the fund from achieving its investment objective. The fund is non-diversified. Investment Risks An investment in the fund is not a bank deposit. It is not insured or guaranteed by the FDIC or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. The fund's yield will fluctuate as the short-term securities in its portfolio mature and the proceeds are reinvested in securities with different interest rates. Additionally, while the fund has maintained a constant share price since inception, and will continue to try to do so, neither The Dreyfus Corporation nor its affiliates are required to make a capital infusion, enter into a capital support agreement or take other actions to prevent the fund's share price from falling below $1.00. The following are the principal risks that could reduce the fund's income level and/or share price: · Interest rate risk. This risk refers to the decline in the prices of fixed-income securities that may accompany a rise in the overall level of interest rates. A sharp and unexpected rise in interest rates could cause a money market fund's share price to drop below a dollar. A low interest rate environment may prevent the fund from providing a positive yield or paying fund expenses out of fund assets and could impair the fund's ability to maintain a stable net asset value. · Credit risk. Failure of an issuer to make timely interest or principal payments, or a decline or perception of a decline in the credit quality of a security, can cause the security's price to fall. Although the fund invests only in high quality debt securities, any of the fund's holdings could have its credit rating downgraded or could default. The credit quality and 4 prices of the securities held by the fund can change rapidly in certain market environments, and the default or significant price decline of a single holding could impair the fund's ability to maintain a stable net asset value. · Liquidity risk. When there is little or no active trading market for specific types of securities, it can become more difficult to sell the securities in a timely manner at or near their perceived value. In such a market, the value of such securities may fall dramatically, potentially impairing the fund's ability to maintain a stable net asset value, even during periods of declining interest rates. Also, during such periods, redemptions by a few large investors in the fund may impair the fund's ability to maintain a stable net asset value and remaining fund shareholders. · Regulatory risk . The Securities and Exchange Commission has adopted amendments to the rules governing money market funds that may change the way that the fund, and similar money market funds, operate. Under the amended rules, as of October 14, 2016, the share price of money market funds that will be designated as "institutional prime" or "institutional municipal" type money funds would fluctuate and, as a result, shares of those funds when sold may be worth more or less than their original purchase price. In addition, as of October 14, 2016, all prime and all municipal money market funds become subject to a regime of liquidity fees imposed upon the sale of their shares or the temporary suspension of redemptions, in each case triggered (and subject to board determination) by the percentage of a fund's Weekly Liquid Assets falling below certain minimums as defined in amended Rule 2a-7. The amendments impose additional regulatory and reporting requirements on all money market funds, which generally are expected to be implemented by the funds by April 14, 2016. As a result of the amendments, additional expenses may be incurred by the fund. · Municipal securities risk . The amount of public information available about municipal securities is generally less than that for corporate equities or bonds. Special factors, such as legislative changes, and state and local economic and business developments, may adversely affect the yield and/or value of the fund's investments in municipal securities. Other factors include the general conditions of the municipal securities market, the size of the particular offering, the maturity of the obligation and the rating of the issue. Changes in economic, business or political conditions relating to a particular municipal project, municipality, or state, territory or possession of the United States in which the fund invests may have an impact on the fund's share price. · State-specific risk . The fund is subject to the risk that New York's economy, and the revenues underlying its municipal obligations, may decline. Investing primarily in a single state makes the fund more sensitive to risks specific to the state and may magnify other risks. · Tax risk. To be tax-exempt, municipal obligations generally must meet certain regulatory requirements. If any such municipal obligation fails to meet these regulatory requirements, the interest received by the fund from its investment in such obligations and distributed to fund shareholders will be taxable. · Structured notes risk. Structured notes, a type of derivative instrument, can be volatile, and the possibility of default by the financial institution or counterparty may be greater for these instruments than for other types of money market instruments. Structured notes typically are purchased in privately negotiated transactions from financial institutions and, thus, an active trading market for such instruments may not exist. · Non-diversification risk . The fund is non-diversified, which means that the fund may invest a relatively high percentage of its assets in a limited number of issuers. Therefore, the fund's performance may be more vulnerable to changes in the market value of a single issuer or group of issuers and more susceptible to risks associated with a single economic, political or regulatory occurrence than a diversified fund. Management The investment adviser for the fund is The Dreyfus Corporation, 200 Park Avenue, New York, New York 10166. Founded in 1947, Dreyfus manages approximately $254 billion in 170 mutual fund portfolios. For the past fiscal year, the fund paid Dreyfus a management fee at an annual rate of 0.18% of the fund's average daily net assets. A discussion regarding the basis for the board's approving the fund's management agreement with Dreyfus is available in the fund's annual report for the fiscal year ended June 30, 2014. Dreyfus is the primary mutual fund business of The Bank of New York Mellon Corporation (BNY Mellon), a global financial services company focused on helping clients manage and service their financial assets, operating in 35 countries and serving more than 100 markets. BNY Mellon is a leading investment management and investment services company, uniquely focused to help clients manage and move their financial assets in the rapidly changing global marketplace. BNY Mellon has $28.5 trillion in assets under custody and administration and $1.6 trillion in assets under management. BNY Mellon is the corporate brand of The Bank of New York Mellon Corporation. BNY Mellon Investment Management is one of the world's leading investment management organizations, and one of the top U.S. wealth managers, encompassing BNY Mellon's affiliated investment management firms, wealth management services and global distribution companies. Additional information is available at www.bnymellon.com . 5 The Dreyfus asset management philosophy is based on the belief that discipline and consistency are important to investment success. For each fund, Dreyfus seeks to establish clear guidelines for portfolio management and to be systematic in making decisions. This approach is designed to provide each fund with a distinct, stable identity. MBSC Securities Corporation (MBSC), a wholly-owned subsidiary of Dreyfus, serves as distributor of the fund and of the other funds in the Dreyfus Family of Funds. Any Rule 12b-1 fees and shareholder services fees, as applicable, are paid to MBSC for financing the sale and distribution of fund shares and for providing shareholder account service and maintenance, respectively. Dreyfus or MBSC may provide cash payments out of its own resources to financial intermediaries that sell shares of funds in the Dreyfus Family of Funds or provide other services. Such payments are separate from any sales charges, 12b-1 fees and/or shareholder services fees or other expenses that may be paid by a fund to those intermediaries. Because those payments are not made by fund shareholders or the fund, the fund's total expense ratio will not be affected by any such payments. These payments may be made to intermediaries, including affiliates, that provide shareholder servicing, sub-administration, recordkeeping and/or sub-transfer agency services, marketing support and/or access to sales meetings, sales representatives and management representatives of the financial intermediary. Cash compensation also may be paid from Dreyfus' or MBSC's own resources to intermediaries for inclusion of a fund on a sales list, including a preferred or select sales list or in other sales programs. These payments sometimes are referred to as "revenue sharing." From time to time, Dreyfus or MBSC also may provide cash or non-cash compensation to financial intermediaries or their representatives in the form of occasional gifts; occasional meals, tickets or other entertainment; support for due diligence trips; educational conference sponsorships; support for recognition programs; technology or infrastructure support; and other forms of cash or non-cash compensation permissible under broker-dealer regulations. In some cases, these payments or compensation may create an incentive for a financial intermediary or its employees to recommend or sell shares of the fund to you. Please contact your financial representative for details about any payments they or their firm may receive in connection with the sale of fund shares or the provision of services to the fund. The fund, Dreyfus and MBSC have each adopted a code of ethics that permits its personnel, subject to such code, to invest in securities, including securities that may be purchased or held by the fund. Each code of ethics restricts the personal securities transactions of employees, and requires portfolio managers and other investment personnel to comply with the code's preclearance and disclosure procedures. The primary purpose of the respective codes is to ensure that personal trading by employees does not disadvantage any fund managed by Dreyfus or its affiliates. 6 Shareholder Guide Buying and Selling Shares You pay no sales charges to invest in shares of the fund. Your price for shares is the net asset value (NAV) per share, which is calculated as of 12:00 noon Eastern time, on days the New York Stock Exchange is open for regular business. Your order will be priced at the next NAV calculated after your order is received in proper form by the fund's transfer agent or other authorized entity. The fund's investments are valued based on amortized cost, which does not take into account unrealized gains or losses. As a result, portfolio securities are valued at their acquisition cost, adjusted over time based on the discounts or premiums reflected in their purchase price. The fund uses the amortized cost method of valuation pursuant to Rule 2a-7 under the Investment Company Act of 1940, as amended, in order to be able to maintain a share price of $1.00. In accordance with Rule 2a-7, the fund is subject to certain maturity, quality, liquidity and diversification requirements to help it maintain the $1.00 per share price. Because the fund seeks tax exempt income, it is not recommended for purchase in IRAs or other qualified retirement plans. When calculating its NAV, the fund compares the NAV using amortized cost to its NAV using available market quotations or market equivalents, which generally are provided by an independent pricing service approved by the fund's board. The pricing service's procedures are reviewed under the general supervision of the board. How to Buy Shares By Mail. To open an account, complete an application and mail it, together with a check payable to The Dreyfus Family of Funds, to the appropriate address below. To purchase additional shares in a regular account, mail a check payable to The Dreyfus Family of Funds (with your account number on your check), together with an investment slip, to the appropriate address below. Mailing Address. If you are investing directly through the fund, mail to: Dreyfus Shareholder Services P.O. Box 9879 Providence, Rhode Island 02940-8079 If you are investing through a third party, such as a bank, broker-dealer or financial adviser, mail to: Dreyfus Institutional Department P.O. Box 9882 Providence, Rhode Island 02940-8082 Electronic Check or Wire. To purchase shares in a regular account by wire or electronic check, please call 1-800-DREYFUS (inside the U.S. only) for more information. Telephone or Online. To purchase additional shares by telephone or online, you can call 1-800-DREYFUS (inside the U.S. only) or visit www.dreyfus.com to request your transaction. In order to do so, you must have elected the Dreyfus TeleTransfer Privilege on your account application or a Shareholder Services Form. See "Services for Fund Investors – Wire Redemption and Dreyfus TeleTransfer Privileges" for more information Automatically. You may purchase additional shares in a regular account by selecting one of Dreyfus' automatic investment services made available to the fund on your account application or service application. See "Services for Fund Investors." The minimum initial and subsequent investment for regular accounts is $25,000 and $100, respectively. If, in the opinion of Dreyfus Investments Division, an investor has adequate intent and availability of assets to reach a future level of investment of $25,000, the minimum initial investment may be temporarily waived. Subsequent investments made through Dreyfus TeleTransfer are subject to a $100 minimum and a $150,000 maximum. All investments must be in U.S. dollars. Third-party checks, cash, travelers' checks or money orders will not be accepted. You may be charged a fee for any check that does not clear. 7 How to Sell Shares You may sell (redeem) shares at any time. Your shares will be sold at the next NAV calculated after your order is received in proper form by the fund's transfer agent or other authorized entity. Any certificates representing fund shares being sold must be returned with your redemption request. Your order will be processed promptly and you will generally receive the proceeds within a week. Before selling or writing a check against shares recently purchased by check, Dreyfus TeleTransfer or Automatic Asset Builder, please note that: · if you send a written request to sell such shares, the fund may delay selling the shares for up to eight business days following the purchase of those shares · the fund will not honor redemption checks, or process wire, telephone, online or Dreyfus TeleTransfer redemption requests, for up to eight business days following the purchase of those shares By Mail. To redeem shares by mail, send a letter of instruction that includes your name, your account number, the name of the fund, the dollar amount to be redeemed and how and where to send the proceeds. Mail your request to the appropriate address below. Mailing Address. If you invested directly through the fund, mail to: Dreyfus Shareholder Services P.O. Box 9879 Providence, Rhode Island 02940-8079 If you invested through a third party, such as a bank, broker-dealer or financial adviser, mail to: Dreyfus Institutional Department P.O. Box 9882 Providence, Rhode Island 02940-8082 A medallion signature guarantee is required for some written sell orders. These include: · amounts of $10,000 or more on accounts whose address has been changed within the last 30 days · requests to send the proceeds to a different payee or address · amounts of $100,000 or more A medallion signature guarantee helps protect against fraud. You can obtain one from most banks or securities dealers, but not from a notary public. For joint accounts, each signature must be guaranteed. Please call to ensure that your medallion signature guarantee will be processed correctly. Telephone or Online. To redeem shares by telephone or online, call 1-800-DREYFUS (inside the U.S. only) or visit www.dreyfus.com to request your transaction. By calling 1-800-DREYFUS (inside the U.S. only), you may speak to a Dreyfus representative and request that redemption proceeds be paid by check and mailed to your address of record (maximum $250,000 per day). For redemption requests made online through www.dreyfus.com or through Dreyfus Express ® automated account access system, there is a $100,000 per day limit. If the fund has your bank account information on file, you may request a wire via the Wire Redemption Privilege ($5,000 minimum) or electronic check via the Dreyfus TeleTransfer Privilege ($500 minimum) and proceeds will be wired or sent by electronic check, as applicable, to your bank account. See "Services for Fund Investors – Wire Redemption and Dreyfus TeleTransfer Privileges" for more information. Automatically. You may sell shares by completing a Dreyfus Automatic Withdrawal Form which you can obtain by calling 1-800-DREYFUS (inside the U.S. only), visiting www.dreyfus.com or contacting your financial representative. See "Services for Fund Investors – Automatic Services." General Policies The fund and the fund's transfer agent are authorized to act on telephone or online instructions from any person representing himself or herself to be you and reasonably believed by the fund or the fund's transfer agent to be genuine. You may be responsible for any fraudulent telephone or online order as long as the fund or the fund's transfer agent (as applicable) takes reasonable measures to confirm that the instructions are genuine. 8 The fund reserves the right to reject any purchase or exchange request in whole or in part. All shareholder services and privileges offered to shareholders may be modified or terminated at any time, except as otherwise stated in the fund's Statement of Additional Information (SAI). Please see the fund's SAI for additional information on buying and selling shares, privileges and other shareholder services. If you invest through a financial intermediary (rather than directly through the fund), the policies and fees may be different than those described herein. Banks, brokers, financial advisers and financial supermarkets may charge transaction fees and may set different minimum investments or limitations on buying or selling shares. Please consult your financial representative. Money market funds generally are used by investors for short-term investments, often in place of bank checking or savings accounts, or for cash management purposes. The fund is designed to benefit investors who do not engage in frequent redemptions or exchanges of fund shares. Because charges may apply to redemptions and exchanges of fund shares, and because the number of exchanges permitted is limited, the fund may not be an appropriate investment for an investor who intends to engage frequently in such transactions. Dreyfus also believes that money market funds, such as the fund, are not targets of abusive trading practices, because money market funds seek to maintain a $1.00 per share price and typically do not fluctuate in value based on market prices. However, frequent purchases and redemptions of the fund's shares could increase the fund's transaction costs, such as market spreads and custodial fees, and may interfere with the efficient management of the fund's portfolio, which could detract from the fund's performance. Funds in the Dreyfus Family of Funds that are not money market mutual funds have approved policies and procedures that are intended to discourage and prevent abusive trading practices in those mutual funds, which may apply to exchanges from or into a fund. If you plan to exchange your fund shares for shares of another Dreyfus fund, please read the prospectus of that other Dreyfus fund for more information. The fund also reserves the right to: · change or discontinue fund exchanges, or temporarily suspend exchanges during unusual market conditions · change its minimum or maximum investment amounts · delay sending out redemption proceeds for up to seven days (generally applies only during unusual market conditions or in cases of very large redemptions or excessive trading) · "redeem in kind," or make payments in securities rather than cash, if the amount redeemed is large enough to affect fund operations (for example, if it exceeds 1% of the fund's assets) The fund also may process purchase and sale orders and calculate its NAV on days the fund's primary trading markets are open and the fund's management determines to do so. Small Account Policies To offset the relatively higher costs of servicing smaller accounts, the fund charges regular accounts with balances below $2,000 an annual fee of $12. The fee will be imposed during the fourth quarter of each calendar year. The fee will be waived for: any investor whose aggregate Dreyfus mutual fund investments total at least $25,000; accounts participating in automatic investment programs; and accounts opened through a financial institution. If your account falls below $10,000 (below $500 if you have been a shareholder since December 8, 1995), the fund may ask you to increase your balance. If it is still below $10,000 (below $500 if you have been a shareholder since December 8, 1995) after 30 days, the fund may close your account and send you the proceeds. Distributions and Taxes The fund earns dividends, interest and other income from its investments, and distributes this income (less expenses) to shareholders as dividends. The fund also realizes capital gains from its investments, and distributes these gains (less any losses) to shareholders as capital gain distributions. The fund normally pays dividends monthly and capital gain distributions, if any, annually. Fund dividends and capital gain distributions will be reinvested in the fund unless you instruct the fund otherwise. There are no fees or sales charges on reinvestments. The fund anticipates that virtually all dividends paid by the fund will be exempt from federal, New York state and New York city income taxes. However, for federal tax purposes, certain fund distributions, including distributions of short-term capital gains, are taxable as ordinary income, while long-term capital gains are taxable as capital gains. For New York state and New York city income tax purposes, distributions derived from interest on municipal securities of New York issuers and from interest on qualifying securities issued by U.S. territories and possessions are generally exempt from New York state and New York city income taxes. Distributions that are federally taxable as ordinary income or capital gains are generally subject to state income taxes. 9 The tax status of any distribution generally is the same regardless of how long you have been in the fund and whether you reinvest your distributions or take them in cash. Your sale of shares, including exchanges into other funds, may result in a capital gain or loss for tax purposes. A capital gain or loss on your investment in the fund generally is the difference between the cost of your shares and the amount you receive when you sell them. The tax status of your distributions will be detailed in your annual tax statement from the fund. Because everyone's tax situation is unique, please consult your tax adviser before investing. Services for Fund Investors Dreyfus Dividend Sweep For automatically reinvesting the dividends and distributions from the fund into another Dreyfus fund, use Dreyfus Dividend Sweep (not available for IRAs). You can set up this service with your application or by calling 1-800-DREYFUS (inside the U.S. only). Checkwriting Privilege You may write redemption checks against your account in amounts of $500 or more. There is a $2.00 charge for each check written, unless you meet the $50,000 minimum balance requirement at the time of the transaction. The charge is retained by the fund. An additional fee will be charged by the transfer agent if you request a stop payment or if the transfer agent cannot honor a redemption check due to insufficient funds or another valid reason. Please do not postdate your checks or use them to close your account. Fund Exchanges Generally, you can exchange shares worth $1,000 or more (no minimum for retirement accounts) into shares of the same class, or another class in which you are eligible to invest, of another fund in the Dreyfus Family of Funds. You are allowed only four exchanges out of the fund in a calendar year. You can request your exchange by calling 1-800-DREYFUS (inside the U.S. only) or your financial representative. Be sure to read the current prospectus for any fund into which you are exchanging before investing. Any new account established through an exchange generally will have the same privileges as your original account (as long as they are available). There is a $5.00 exchange fee, unless you meet the $50,000 minimum balance requirement at the time of the transaction. The charge is retained by the fund. You may be charged a sales load when exchanging into any fund that has one. Your exchange request will be processed on the same business day it is received in proper form, provided that each fund is open at the time of the request. If the exchange is accepted at a time of day after one or both of the funds is closed (i.e., at a time after the NAV for the fund has been calculated for that business day), the exchange will be processed on the next business day. See the SAI for more information regarding exchanges. Wire Redemption and Dreyfus TeleTransfer Privileges To redeem shares from your Dreyfus Fund account with a phone call or online , use the Wire Redemption Privilege or the Dreyfus TeleTransfer Privilege. To purchase additional shares of your Dreyfus Fund account with a phone call or online , use the Dreyfus TeleTransfer Privilege. You can set up the Wire Redemption Privilege and Dreyfus TeleTransfer Privilege on your account by providing bank account information and following the instructions on your application or, if your account has already been established, a Shareholder Services Form which you can obtain by calling 1-800-DREYFUS (inside the U.S. only), visiting www.dreyfus.com or by contacting your financial representative. For accounts with a balance below $50,000, there is a $5.00 fee for redemptions through the Wire Redemption or Dreyfus TeleTransfer Privileges. The charge is retained by the fund. Account Statements Every Dreyfus Fund investor automatically receives regular account statements. You will also be sent a yearly statement detailing the tax characteristics of any dividends and distributions you have received. Dreyfus Express ® Voice-Activated Account Access You can check your Dreyfus account balances, get fund price and performance information, order documents and much more, by calling 1-800-DREYFUS (inside the U.S. only) and using the Dreyfus Express ® Voice-Activated System. You may also be able to purchase fund shares and/or transfer money between your Dreyfus Funds using Dreyfus Express ® . Certain requests require the services of a representative. 10 Dreyfus Advisor Services For investors with a minimum of $100,000 or more in investable assets, Dreyfus Advisor Services is a personalized asset management service. We welcome the opportunity to discuss what we can do, specifically for you. For more information, contact an advisor at 1-800-896-2645. 11 Financial Highlights These financial highlights describe the performance of the fund's shares for the fiscal periods indicated. "Total return" shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. These financial highlights have been derived from the fund's financial statements, which have been audited by KPMG LLP, an independent registered public accounting firm, whose report, along with the fund's financial statements, is included in the annual report, which is available upon request. Year Ended June 30, Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment incomenet .000 a .000 a .000 a .000 a .001 Distributions: Dividends from investment incomenet (.000) a (.000) a (.000) a (.000) a (.001) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 Total Return (%) .00 b .00 b .00 b .00 b .07 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .46 .46 .46 .46 .47 Ratio of net expenses to average net assets .19 .28 .27 .42 .43 Ratio of net investment income to average net assets .00 b .00 b .00 b .00 b .07 Net Assets, end of period ($ x 1,000) 99,862 125,379 152,941 169,493 221,622 a Amount represents less than $.001 per share. b Amount represents less than .01%. 12 NOTES 13 For More Information Dreyfus BASIC New York Municipal Money Market Fund A series of The Dreyfus/Laurel Tax-Free Municipal Funds SEC file number: 811-3700 More information on this fund is available free upon request, including the following: Annual/Semiannual Report Describes the fund's performance, lists portfolio holdings and contains a letter from the fund's manager discussing recent market conditions, economic trends and fund strategies that significantly affected the fund's performance during the last fiscal year. The fund's most recent annual and semiannual reports are available at www.dreyfus.com . Statement of Additional Information (SAI) Provides more details about the fund and its policies. A current SAI is available at www.dreyfus.com and is on file with the Securities and Exchange Commission (SEC). The SAI is incorporated by reference (and is legally considered part of this prospectus). Portfolio Holdings Dreyfus funds generally disclose their complete schedule of portfolio holdings monthly with a 30-day lag at www.dreyfus.com under Products and Performance. Complete holdings as of the end of the calendar quarter are disclosed 15 days after the end of such quarter. Dreyfus money market funds generally disclose their complete schedule of holdings daily. The schedule of holdings for a fund will remain on the website until the fund files its Form N-Q or Form N-CSR for the period that includes the dates of the posted holdings. A complete description of the fund's policies and procedures with respect to the disclosure of the fund's portfolio securities is available in the fund's SAI and at www.dreyfus.com . To Obtain Information By telephone. Call 1-800-DREYFUS (inside the U.S. only) By mail. The Dreyfus Family of Funds 144 Glenn Curtiss Boulevard Uniondale, NY 11556-0144 By E-mail. Send your request to info@dreyfus.com On the Internet. Certain fund documents can be viewed online or downloaded from: SEC: http://www.sec.gov Dreyfus: http://www.dreyfus.com You can also obtain copies, after paying a duplicating fee, by visiting the SEC's Public Reference Room in Washington, DC (for information, call 1-202-551-8090) or by E-mail request to publicinfo@sec.gov, or by writing to the SEC's Public Reference Section, Washington, DC 20549-1520. This prospectus does not constitute an offer or solicitation in any state or jurisdiction in which, or to any person to whom, such offering or solicitation may not lawfully be made. © 2ecurities Corporation 0316P1114 STATEMENT OF ADDITIONAL INFORMATION January 1, 2014, as revised or amended January 24, 2014, January 31, 2014, February 21, 2014, March 1, 2014, March 24, 2014, March 31, 2014, May 1, 2014, October 1, 2014 and November 1, 2014 This Statement of Additional Information (SAI), which is not a prospectus, supplements and should be read in conjunction with the current prospectus of each fund listed below, as such prospectuses may be revised from time to time. To obtain a copy of a fund's prospectus, please call your financial adviser, or write to the fund at 144 Glenn Curtiss Boulevard, Uniondale, New York 11556-0144, visit www.dreyfus.com , or call 1-800-DREYFUS (inside the U.S. only). The most recent annual report and semi-annual report to shareholders for each fund (other than Dreyfus Alternative Diversifier Strategies Fund, Dreyfus Floating Rate Income Fund, Dreyfus Global Emerging Markets Fund, Dreyfus Select Managers Long/Short Fund, Dreyfus TOBAM Emerging Markets Fund and Dreyfus Yield Enhancement Strategy Fund) are separate documents supplied with this SAI, and the financial statements, accompanying notes and report of the independent registered public accounting firm appearing in the annual report are incorporated by reference into this SAI. All classes of a fund have the same fiscal year end and prospectus date. Capitalized but undefined terms used in this SAI are defined in the Glossary at the end of this SAI. Fund Abbreviation Share Class/Ticker Fiscal Year End * Prospectus Date Dreyfus BNY Mellon Funds, Inc. DBNYMFI Dreyfus Alternative Diversifier Strategies Fund ** DADSF Class A/DRNAX October 31 st March 24 th Class C/DRNCX Class I/DRNIX Class Y/DRYNX Dreyfus Global Emerging Markets Fund *** DGEMF Class A/DGEAX October 31 st January 24 th Class C/DGECX Class I/DGIEX Class Y/DGEYX Dreyfus Select Managers Long/Short Fund ** DSMLSF Class A/DBNAX October 31 st March 24 th Class C/DBNCX Class I/DBNIX Class Y/DBNYX Dreyfus TOBAM Emerging Markets Fund ** DTEMF Class A/DABQX October 31 st March 24 th Class C/DABPX Class I/DABOX Class Y/DABNX Dreyfus Yield Enhancement Strategy Fund † DYESF Class A/DABMX October 31 st February 21 st Class C/DABLX Class I/DABKX Class Y/DABJX Dreyfus Funds, Inc. DFI Dreyfus Mid-Cap Growth Fund DMCGF Class A/FRSDX December 31 st May 1 st Class C/FRSCX Class F/FRSPX Class I/FRSRX Dreyfus Investment Funds DIF Dreyfus Diversified Emerging Markets Fund DDEMF Class A/DBEAX September 30 th January 31 st Class C/DBECX Class I/SBCEX Class Y/SBYEX GRP5-SAI-1114 Fund Abbreviation Share Class/Ticker Fiscal Year End * Prospectus Date Dreyfus/The Boston Company Small Cap Growth Fund D/TBCSCGF Class I/SSETX September 30 th January 31 st Class Y/SSYGX Dreyfus/The Boston Company Small Cap Value Fund D/TBCSCVF Class A/RUDAX Class I/STSVX September 30 th January 31 st Dreyfus/The Boston Company Small/Mid Cap Growth Fund D/TBCSMCGF Class A/DBMAX September 30 th May 1 st Class C/DBMCX Class I/SDSCX Class Y/DBMYX Dreyfus/Newton International Equity Fund D/NIEF Class A/NIEAX September 30 th January 31 st Class C/NIECX Class I/SNIEX Class Y/NIEYX Dreyfus/Standish Global Fixed Income Fund D/SGFIF Class A/DHGAX December 31 st February 21 st Class C/DHGCX Class I/SDGIX Class Y/DSDYX Dreyfus Tax Sensitive Total Return Bond Fund DTSTRBF Class A/DSDAX September 30 th February 21 st Class C/DSDCX Class I/SDITX Class Y/SDYTX The Dreyfus/Laurel Funds, Inc. DLFI Dreyfus AMT-Free Municipal Reserves DAMTFMR Class R/DTMXX October 31 st March 1 st Investor Shares/DLTXX BASIC Shares/DLRXX Class B/DMBXX Dreyfus BASIC S&P 500 Stock Index Fund DBSPSIF DSPIX October 31 st March 1 st Dreyfus Bond Market Index Fund DBMIF BASIC Shares/DBIRX October 31 st March 1 st Investor Shares/DBMIX Dreyfus Core Equity Fund DCEF Class A/DLTSX August 31 st January 1 st Class C/DPECX Class I/DPERX Dreyfus Disciplined Stock Fund DDSF DDSTX October 31 st March 1 st Dreyfus Floating Rate Income Fund †† DFRIF Class A/DFLAX August 31 st September 23 rd Class C/DFLCX Class I/DFLIX Class Y/DFLYX Dreyfus Money Market Reserves DMMR Class R/DPOXX October 31 st March 1 st Investor Shares/DPIXX Dreyfus Opportunistic Emerging Markets Debt Fund DOEMDF Class A/DOEAX October 31 st March 1 st Class C/DOECX Class I/DOEIX Class Y/DOEYX Fund Abbreviation Share Class/Ticker Fiscal Year End * Prospectus Date Dreyfus Opportunistic Fixed Income Fund DOFIF Class A/DSTAX October 31 st March 1 st Class C/DSTCX Class I/DSTRX Class Y/DSTYX Dreyfus Tax Managed Growth Fund DTMGF Class A/DTMGX October 31 st March 1 st Class C/DPTAX Class I/DPTRX Dreyfus U.S. Treasury Reserves DUSTR Class R/DUTXX October 31 st March 1 st Investor Shares/DUIXX The Dreyfus/Laurel Funds Trust DLFT Dreyfus Emerging Markets Debt Local Currency Fund DEMDLCF Class A/DDBAX May 31 st October 1 st Class C/DDBCX Class I/DDBIX Class Y/DDBYX Dreyfus Equity Income Fund DEIF Class A/DQIAX May 31 st October 1 st Class C/DQICX Class I/DQIRX Class Y/DQIYX Dreyfus Global Equity Income Fund DGEIF Class A/DEQAX October 31 st March 1 st Class C/DEQCX Class I/DQEIX Class Y/DEQYX Dreyfus High Yield Fund DHYF Class A/DPLTX December 31 st May 1 st Class C/PTHIX Class I/DLHRX Dreyfus International Bond Fund DIBF Class A/DIBAX October 31 st March 1 st Class C/DIBCX Class I/DIBRX Class Y/DIBYX The Dreyfus/Laurel Tax-Free Municipal Funds DLT-F Dreyfus BASIC New York Municipal Money Market Fund DBNYMMMF DNIXX June 30 th November 1 st * Certain information provided in this SAI is indicated to be as of the end of a fund's last fiscal year or during a fund's last fiscal year. The term "last fiscal year" means the most recently completed fiscal year, except that for funds with an August 31 st , September 30 th or October 31 st fiscal year end, "last fiscal year" means the fiscal year ended in 2013. ** As this fund commenced operations on March 31, 2014, no information is provided in respect of a previous fiscal year. *** As this fund commenced operations on January 31, 2014, no information is provided in respect of a previous fiscal year. † As this fund commenced operations on March 7, 2014, no information is provided in respect of a previous fiscal year. †† As this fund commenced operations on September 27, 2013, no information is provided in respect of a previous fiscal year. TABLE OF CONTENTS PART I BOARD INFORMATION I-1 Information About Each Board Member's Experience, Qualifications, Attributes or Skills I-1 Committee Meetings I-3 Board Members' and Officers' Fund Share Ownership I-4 Board Members' Compensation I-5 OFFICERS I-6 CERTAIN PORTFOLIO MANAGER INFORMATION I-8 MANAGER'S AND SUB-ADVISERS' COMPENSATION I-16 ADMINISTRATION COMPENSATION I-20 SALES LOADS, CDSCS AND DISTRIBUTOR'S COMPENSATION I-20 OFFERING PRICE I-24 RATINGS OF CORPORATE DEBT SECURITIES I-25 RATINGS OF MUNICIPAL BONDS AND CORPORATE DEBT SECURITIES I-26 RATINGS OF MUNICIPAL OBLIGATIONS I-27 SECURITIES OF REGULAR BROKERS OR DEALERS I-27 COMMISSIONS I-29 PORTFOLIO TURNOVER VARIATION I-31 SHARE OWNERSHIP I-31 PART II HOW TO BUY SHARES II-1 Investment Minimums II-1 Reopening an Account II-2 Dreyfus TeleTransfer Privilege II-2 Information Pertaining to Purchase Orders II-2 Information Regarding the Offering of Share Classes II-2 Class A II-3 HOW TO REDEEM SHARES II-4 Transaction Fees II-4 Checkwriting Privilege II-5 TeleTransfer Privilege II-5 Wire Redemption Privilege II-5 Information Pertaining to Redemptions II-5 SHAREHOLDER SERVICES II-5 Fund Exchanges II-6 DISTRIBUTION PLANS, SERVICE PLANS AND SHAREHOLDER SERVICES PLANS; SHAREHOLDER SERVICES AGREEMENT II-7 Shareholder Services Agreement II-11 INVESTMENTS, INVESTMENT TECHNIQUES AND RISKS II-12 Funds other than Money Market Funds II-12 Money Market Funds II-31 INVESTMENT RESTRICTIONS II-34 Fundamental Policies II-35 Nonfundamental Policies II-41 Policies Related to Fund Names II-46 DIVIDENDS AND DISTRIBUTIONS II-47 INFORMATION ABOUT THE FUNDS' ORGANIZATION AND STRUCTURE II-47 CERTAIN EXPENSE ARRANGEMENTS AND OTHER DISCLOSURES II-49 ADMINISTRATION ARRANGEMENTS II-49 COUNSEL AND INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM II-50 RISKS OF INVESTING IN STATE MUNICIPAL SECURITIES II-51 New York II-51 Economic Trends II-51 U.S. Economy II-51 State Economy II-51 The City of New York II-52 Other Localities II-52 Special Considerations II-52 State Finances II-53 Prior Fiscal Year Results II-53 Fiscal Year 2014-15 Enacted Budget Financial Plan II-54 Cash Position II-56 State Indebtedness II-56 General II-56 Limitations on State-Supported Debt II-56 State-Supported Debt II-57 Ratings II-57 Fiscal Year 2014-15 State Supported Borrowing Plan II-57 Pension and Retirement Systems II-57 Litigation II-58 General II-59 Real Property Claims II-59 Tobacco Master Settlement Agreement II-60 Arbitration Related to Tobacco Master Settlement Agreement II-60 West Valley Litigation II-61 Medicaid Nursing Home Rate Methodology II-61 Metropolitan Transportation Authority II-62 School Aid II-62 Sales Tax II-63 Insurance Department Assessments II-63 PART III ADDITIONAL INFORMATION ABOUT HOW TO BUY SHARES III-1 Investment Minimums III-1 Small Account Policies III-1 Purchase of Institutional Money Funds and Cash Management Funds (not applicable to Institutional Direct accounts) III-2 In-Kind Purchases III-2 Information Pertaining to Purchase Orders III-2 Federal Funds III-2 Dreyfus TeleTransfer Privilege III-2 Reopening an Account III-3 Multi-Class Funds III-3 All Other Funds and Share Classes III-6 Converting Shares III-6 Taxpayer ID Number III-6 Frequent Purchases and Exchanges (non-money market funds only) III-7 ADDITIONAL INFORMATION ABOUT HOW TO REDEEM SHARES III-7 Redemption Fee III-8 Contingent Deferred Sales Charge—Multi-Class Funds III-8 Class C III-8 Waiver of CDSC III-9 Redemption Through an Authorized Entity III-9 Checkwriting Privilege III-9 Wire Redemption Privilege III-10 Redemption through Compatible Computer Facilities III-10 Dreyfus TeleTransfer Privilege III-10 Reinvestment Privilege III-11 Share Certificates; Medallion Signature Guarantees III-11 Share Certificates III-11 Medallion Signature Guarantees III-11 Redemption Commitment III-11 Suspension of Redemptions III-11 ADDITIONAL INFORMATION ABOUT SHAREHOLDER SERVICES III-11 Exchanges III-12 Fund Exchanges III-12 Dreyfus Auto-Exchange Privilege III-13 Dreyfus Automatic Asset Builder ® III-13 Dreyfus Government Direct Deposit Privilege III-13 Dreyfus Payroll Savings Plan III-14 Dreyfus Dividend Options III-14 Dreyfus Dividend Sweep III-14 Dreyfus Dividend ACH III-14 Automatic Withdrawal Plan III-14 Letter of Intent ¾ Class A Shares III-15 Corporate Pension/Profit-Sharing and Retirement Plans III-15 ADDITIONAL INFORMATION ABOUT DISTRIBUTION PLANS, SERVICE PLANS AND SHAREHOLDER SERVICES PLANS III-16 ADDITIONAL INFORMATION ABOUT INVESTMENTS, INVESTMENT TECHNIQUES AND RISKS III-16 All Funds other than Money Market Funds III-16 Equity Securities III-16 Common Stock III-17 Preferred Stock III-17 Convertible Securities III-17 Warrants III-18 IPOs III-18 Fixed-Income Securities III-19 U.S. Government Securities III-20 Corporate Debt Securities III-20 Ratings of Securities; Unrated Securities III-21 High Yield and Lower-Rated Securities III-21 Zero Coupon, Pay-In-Kind and Step-Up Securities III-23 Inflation-Indexed Securities III-23 Variable and Floating Rate Securities III-24 Loans III-24 Participation Interests and Assignments III-27 Mortgage-Related Securities III-28 Asset-Backed Securities III-32 Collateralized Debt Obligations III-32 Municipal Securities III-33 Taxable Investments (municipal or other tax-exempt funds only) III-38 Funding Agreements III-38 Real Estate Investment Trusts (REITs) III-38 Money Market Instruments III-39 Bank Obligations III-39 Repurchase Agreements III-39 Commercial Paper III-39 Foreign Securities III-39 Emerging Markets III-40 Certain Asian Emerging Market Countries III-41 Investing in Russia and other Eastern European Countries III-41 Depositary Receipts and New York Shares III-42 Sovereign Debt Obligations III-42 Eurodollar and Yankee Dollar Investments III-44 Investment Companies III-44 Private Investment Funds III-44 Exchange-Traded Funds and Similar Exchange-Traded Products (ETFs) III-44 Exchange-Traded Notes III-45 Master Limited Partnerships (MLPs) III-45 Derivatives III-46 Futures Transactions III-48 Options III-50 Swap Transactions III-51 Contracts for Difference III-53 Credit Linked Securities III-53 Credit Derivatives III-53 Structured Securities and Hybrid Instruments III-53 Exchange-Linked Notes III-54 Participation Notes III-54 Custodial Receipts III-55 Combined Transactions III-55 Future Developments III-55 Foreign Currency Transactions III-55 Commodities III-56 Short-Selling III-57 Lending Portfolio Securities III-57 Borrowing Money III-58 Borrowing Money for Leverage III-58 Reverse Repurchase Agreements III-58 Forward Commitments III-58 Forward Roll Transactions III-59 Illiquid Securities III-59 Illiquid Securities Generally III-59 Section 4(2) Paper and Rule 144A Securities III-60 Non-Diversified Status III-60 Investments in the Technology Sector III-60 Investments in the Real Estate Sector III-60 Investments in the Infrastructure Sector III-61 Investments in the Natural Resources Sector III-61 Money Market Funds III-62 Ratings of Securities III-62 Treasury Securities III-62 U.S. Government Securities III-62 Repurchase Agreements III-63 Bank Obligations III-63 Bank Securities III-64 Floating and Variable Rate Obligations III-64 Participation Interests III-65 Asset-Backed Securities III-65 Commercial Paper III-65 Investment Companies III-65 Foreign Securities III-65 Municipal Securities III-65 Derivative Products III-65 Stand-By Commitments III-66 Taxable Investments (municipal or other tax-exempt funds only) III-66 Illiquid Securities III-66 Borrowing Money III-66 Reverse Repurchase Agreements III-66 Forward Commitments III-66 Interfund Borrowing and Lending Program III-66 Lending Portfolio Securities III-67 RATING CATEGORIES III-67 S&P III-67 Long-Term Issue Credit Ratings III-67 Short-Term Issue Credit Ratings III-68 Municipal Short-Term Note Ratings Definitions III-69 Moody's III-69 Long-Term Obligation Ratings and Definitions III-69 Short-Term Ratings III-70 U.S. Municipal Short-Term Debt and Demand Obligation Ratings III-70 Fitch III-71 Corporate Finance Obligations — Long-Term Rating Scales III-71 Structured, Project & Public Finance Obligations — Long-Term Rating Scales III-72 Short-Term Ratings Assigned to Obligations in Corporate, Public and Structured Finance III-72 DBRS III-73 Long Term Obligations III-73 Commercial Paper and Short Term Debt III-73 ADDITIONAL INFORMATION ABOUT THE BOARD III-74 Boards' Oversight Role in Management III-74 Board Composition and Leadership Structure III-75 Additional Information About the Boards and Their Committees III-75 MANAGEMENT ARRANGEMENTS III-75 The Manager III-75 Sub-Advisers III-76 Portfolio Allocation Manager III-77 Portfolio Managers and Portfolio Manager Compensation III-77 Certain Conflicts of Interest with Other Accounts III-84 Code of Ethics III-85 Distributor III-85 Transfer and Dividend Disbursing Agent and Custodian III-86 Funds' Compliance Policies and Procedures III-86 DETERMINATION OF NAV III-86 Valuation of Portfolio Securities (funds other than money market funds) III-86 Valuation of Portfolio Securities (money market funds only) III-87 Calculation of NAV III-87 Expense Allocations III-88 NYSE and Transfer Agent Closings III-88 ADDITIONAL INFORMATION ABOUT DIVIDENDS AND DISTRIBUTIONS III-88 Funds Other Than Money Market Funds III-88 Money Market Funds III-89 TAXATION III-89 Taxation of the Funds III-89 Taxation of Fund Distributions (Funds Other Than Municipal or Other Tax-Exempt Funds) III-91 Sale, Exchange or Redemption of Shares III-92 PFICs III-93 Non-U.S. Taxes III-94 Foreign Currency Transactions III-94 Financial Products III-94 Payments with Respect to Securities Loans III-94 Securities Issued or Purchased at a Discount and Payment-in-Kind Securities III-95 Inflation-Indexed Treasury Securities III-95 Certain Higher-Risk and High Yield Securities III-95 Funds Investing in Municipal Securities (Municipal or Other Tax-Exempt Funds) III-95 Investing in Mortgage Entities III-96 Tax-Exempt Shareholders III-96 Backup Withholding III-97 Foreign (Non-U.S.) Shareholders III-97 The Hiring Incentives to Restore Employment Act III-98 Possible Legislative Changes III-98 Other Tax Matters III-99 PORTFOLIO TRANSACTIONS III-99 Trading the Funds' Portfolio Securities III-99 Soft Dollars III-101 IPO Allocations III-102 Disclosure of Portfolio Holdings III-102 SUMMARY OF THE PROXY VOTING POLICY, PROCEDURES AND GUIDELINES OF THE DREYFUS FAMILY OF FUNDS III-103 Proxy Voting By Dreyfus III-104 Summary of BNY Mellon's Proxy Voting Guidelines III-105 Proxy Voting by ISS III-111 Summary of the ISS Guidelines III-112 Accountability III-112 Stewardship III-112 Independence III-112 ADDITIONAL INFORMATION ABOUT THE FUNDS' STRUCTURE; FUND SHARES AND VOTING RIGHTS III-123 Massachusetts Business Trusts III-123 Fund Shares and Voting Rights III-123 GLOSSARY III-124 STATEMENT OF ASSETS AND LIABILITIES (IN ORGANIZATION) (Dreyfus Global Emerging Markets Fund) III-129 PART I BOARD INFORMATION Information About Each Board Member's Experience, Qualifications, Attributes or Skills Board members for the funds, together with information as to their positions with the funds, principal occupations and other board memberships during the past five years, are shown below. The address of each board member is 200 Park Avenue, New York, New York 10166. All of the board members are Independent Board Members. Name Year of Birth
